[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                FILED
                       ________________________        U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            April 13, 2007
                             No. 05-13762                  THOMAS K. KAHN
                         Non-Argument Calendar                  CLERK
                       ________________________

                   D. C. Docket No. 03-20157-CR-CMA

UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus

MAJESTY MOVING, INC.,

                                                     Defendant,

ANAT EVENOR,

                                                     Interested Party-Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (April 13, 2007)

Before BLACK, MARCUS and FAY, Circuit Judges.

PER CURIAM:
      The ruling of the district court is affirmed for the reasons set forth in its

ORDER ON MOTIONS TO ENFORCE SETTLEMENT AGREEMENT dated

June 21, 2005.

      AFFIRMED.




                                           2